The following opinion was filed February 18, 1924:
Eschweiler, J.
(dissenting). The claimant, then eleven years old, went to lite with the deceased in 1902; the latter, then living with her brother on his farm, to which she received a deed in 1910, when the claimant left. The only subsequent periods during which services could have been rendered to support any allowance are as follows: January to May, 1912; September, 1912, to April, 1913; October, 1913, to May, 1914, when she married; December, 1914, to May, 1915; and in February, 1917, for three weeks. Not again until March, 1921, just at Mrs. Huskelhus’ death. In -the interval of 1915 to 1917 claimant and her husband took up and lived on a North Dakota homestead — a conclusive renunciation of a home in Wisconsin.
Of the several theories upon which plaintiff relied to support a judgment in her favor, the majority opinion has disposed of the one asserting the existence of a contract for the specific sum of $3,000 by declaring that the evidence cannot support the jury’s finding in that respect, and on this point we all agree.
There is left then the question whether there was an express contract between the parties that claimant should be compensated for agreed services and further expressly providing, in order to avoid the statute of limitations that would *356now effectively bar any claim, for payment to' be deferred until the event of death. Estate of Leu, 172 Wis. 530, 535, 179 N. W. 796.
Such contracts when made usually, if not invariably, provide for continuous service until the time for payment. If at any one of the brief periods of service above specified there was any such contract made, it was terminated or breached by claimant’s leaving such service. If it was made prior to claimant’s marriage in May, 1914, in any one of the short periods, January to May, 1912, September, 1912, to April, 1913, or October, 1913, to the marriage, it is, I submit, a violent assumption under the record here to say that any such contract contemplated continuous service during Mrs. Huskelhus’ life and postponed payment until the latter’s death. But if such a contract was made, then certainly claimant’s marriage and removal breached or terminated it. If a new contract was made, claimant then married, for the period commencing December, 1914, that surely was breached or terminated by the leaving and taking up the North Dakota homestead. There is left, then, only the three weeks’ period in February, 1917, for the departure then is final so far as services are concerned.
A repeated examination of the record convinces me that there is no evidence to uphold the necessary conclusion to support the claim that there was ever any definite agreement between the two. If there ever was any express, definite contract, it was, by claimant’s own acts, breached or terminated. Or if, on the other hand, there was any such express contract, then there could be no reliance upon any implied contract. Estate of Andrus, 178 Wis. 358, 190 N. W. 83.
The relationship between them was such that Mrs. Hus-kelhus may well have intended to provide by her last will for the claimant, and her expressions given in the evidence indicated that rather than recognition of a binding contract obligation; but she having failed to do so in manner and *357form as required by law, I cannot agree that a court should make the gift.
I am authorized to state that Mr. Justice Rosenberry concurs in this dissent.